Title: From George Washington to John Parke Custis, 1 February 1778
From: Washington, George
To: Custis, John Parke



Dear Sir,
Valley-forge Feby 1st 1778

I will just write you a few lines in acknowledgment of your Letter of the 14th Ulto; which was detaind by the Posts not being able to cross Susquehanna, till the Evening before last. I congratualte you upon the birth of another daughter, & Nelly’s good health; & heartily wish the last may continue, & the other be a blessing to you.
The money received for your Land was, I think, well applied, unless you could have laid it out for other Lands, more convenient—which method I should have preferrd, as Land is the most Permanent Estate we can hold, & most likely to increase in its value. Your Mamma is not yet arrived, but if she left Mount Vernon on the 26th Ulto as intended, may, I think, be expected every hour—Mead set of yesterday (so soon as I got notice of her intention) to meet her. We are in a dreary kind of place, and uncomfortably provided—for other matters, I shall refer you to the bearer, Colo. Fitzgerald, who can give you the occurrances of the Camp &ca better than can be related in a Letter. My best wishes attend Nelly & the little ones⟨, &⟩ with sincere regard I am & shall ever remain Dr Sir Yr Most Affecte

Go: Washington

